DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,237,646 B2 to Chen et al. Although the claims at issue are not identical, they are not patentably distinct from each other because they are similar as shown below:
17/554,503
11,237,646
1. A converter for converting a click position of a flat panel display into a light pen simulated signal for a semiconductor manufacturing machine, comprising:

a first connector configured to obtain the click position from the flat panel display;

a second connector configured to provide the light pen simulated signal to the semiconductor manufacturing machine according to a synchronization signal from the semiconductor manufacturing machine; and

a controller coupled between the first connector and the second connector, and configured to generate the light pen simulated signal according to the click position and a mapping table of a first display resolution of the flat panel display and a second display resolution of the semiconductor manufacturing machine,

wherein the first display resolution is higher than the second display resolution.

4. The converter, wherein the controller comprises a memory configured to store the mapping table.
1. A converter for converting a click position of a flat panel display into a light pen simulated signal for a semiconductor manufacturing machine, comprising:

a first interface circuit, configured to communicate with the flat panel display to obtain the click position;

a second interface circuit, configured to communicate with the semiconductor manufacturing machine to obtain a horizontal synchronization signal and a vertical synchronization signal;

a memory, configured to store a first display resolution of the flat panel display and a second display resolution of the semiconductor manufacturing machine; and

a processor, configured to obtain the light pen simulated signal according to a light pen position corresponding to the click position and the first and second display resolutions, and to control the second interface circuit to provide the light pen simulated signal to the semiconductor manufacturing machine according to the horizontal synchronization signal and the vertical synchronization signal.

4.The converter, wherein the first display resolution is higher than the second display resolution.
2. The converter, wherein the click position represents a position that corresponds to a first horizontal coordinate and a first vertical coordinate on a display screen of the flat panel display that has been clicked, and the controller converts the first horizontal coordinate and the first vertical coordinate into a light pen position according to the mapping table.
2. The converter, wherein the click position represents a position that corresponds to a first horizontal coordinate and a first vertical coordinate on a display screen of the flat panel display that has been clicked, and the processor converts the first Page 3horizontal coordinate and the first vertical coordinate into the light pen position according to a mapping table of the first and second display resolutions.
3. The converter, wherein the light pen position represents a simulated position corresponding to a second horizontal coordinate and a second vertical coordinate on a display screen of a cathode ray tube (CRT) display.
3. The converter, wherein the light pen position represents a simulated position corresponding to a second horizontal coordinate and a second vertical coordinate on a display screen of a cathode ray tube (CRT) display.  
5. The converter, wherein in response to the synchronization signal, the controller counts a specific time period corresponding to the click position, and provides the light pen simulated signal to the semiconductor manufacturing machine through the second connector when the specific time period is reached.
5. The converter, wherein in response to the horizontal synchronization signal and the vertical synchronization signal, the processor counts a specific time period corresponding to the light pen position, and provides the light pen simulated signal to the semiconductor manufacturing machine through the second interface circuit when the specific time period is reached.
6. The converter, wherein a pulse width of the light pen simulated signal provided to the semiconductor manufacturing machine is 200ps.
6. The converter, wherein a pulse width of the light pen simulated signal provided to the semiconductor manufacturing machine is 200ps.
7. The converter, wherein the first connector is an RS232 connector, and the second connector is a D-subminiature connector.
7. The converter, wherein the first interface circuit is configured to communicate with the flat panel display via an RS232 connector, and the second interface circuit is configured to communicate with the semiconductor manufacturing machine via a D-subminiature connector.
8. The converter, wherein the click position indicates that a specific option of a graphical user interface of the semiconductor manufacturing machine displayed on a display screen of the flat panel display is selected, and in response to the light pen simulated signal, the semiconductor manufacturing machine performs a specific operation corresponding to the specific option to manufacture a semiconductor device.
8. The converter, wherein the click position indicates that a specific option of a graphical user interface of the semiconductor manufacturing machine displayed on a display screen of the flat panel display is selected, and in response to the light pen simulated signal, the semiconductor manufacturing machine performs a specific operation corresponding to the specific option to manufacture a semiconductor device.
9. A conversion method for converting a click position of a flat panel display into a light pen simulated signal for a semiconductor manufacturing machine, comprising:

obtaining the click position when an option of a graphical user interface (GUI) of 19the semiconductor manufacturing machine displayed on a display screen of the flat panel display is selected;

obtaining the light pen simulated signal according to the click position, a first display resolution of the flat panel display and a second display resolution of the semiconductor manufacturing machine; and

providing the light pen simulated signal to the semiconductor manufacturing machine according to a synchronization signal from the semiconductor manufacturing machine.

14. The conversion method, further comprising: obtaining the first display resolution and the second display resolution from a memory, wherein the first display resolution is higher than the second display resolution;
9. A conversion method for converting a click position of a flat panel display into a light pen simulated signal for a semiconductor manufacturing machine, comprising:

obtaining a first display resolution of the flat panel display from a memory;

obtaining a second display resolution of the semiconductor manufacturing machine from the memory, wherein the first display resolution is different from the second display resolution;

converting the click position into a light pen position according to a mapping table of the first and second display resolutions; and

providing the light pen simulated signal to the semiconductor manufacturing machine according to the light pen position and a synchronization signal from the semiconductor manufacturing machine.

12. The conversion method, wherein the first display resolution is higher than the second display resolution.
10. The conversion method, wherein the click position represents a position that corresponds to a first horizontal coordinate and a first vertical coordinate on the display screen of the flat panel display that has been clicked,

wherein obtaining the light pen simulated signal according to the click position, the first display resolution of the flat panel display and the second display resolution of the semiconductor manufacturing machine further comprises:

converting the first horizontal coordinate and the first vertical coordinate into a light pen position according to a mapping table of the first and second display resolutions.
10. The conversion method, wherein the click position represents a position that corresponds to a first horizontal coordinate and a first vertical coordinate on a display screen of the flat panel display that has been clicked, and converting the Page 5click position into the light pen position according to the mapping table of the first and second display resolutions further comprises:

converting the first horizontal coordinate and the first vertical coordinate into the light pen position according to the mapping table of the first and second display resolutions.
11. The conversion method, wherein the light pen position represents a simulated position corresponding to a second horizontal coordinate and a second vertical coordinate on a display screen of a cathode ray tube (CRT) display.
11. The conversion method, wherein the light pen position represents a simulated position corresponding to a second horizontal coordinate and a second vertical coordinate on a display screen of a cathode ray tube (CRT) display.
12. The conversion method, wherein providing the light pen simulated signal to the semiconductor manufacturing machine according to the synchronization signal from the semiconductor manufacturing machine further comprises:

counting a specific time period corresponding to the light pen position in response to the synchronization signal; and

providing the light pen simulated signal to the semiconductor manufacturing machine when the specific time period is reached.
13. The conversion method, wherein providing the light pen simulated signal to the semiconductor manufacturing machine according to the light pen position and the synchronization signal from the semiconductor manufacturing machine further comprises:

counting a specific time period corresponding to the light pen position in response to the synchronization signal; and

providing the light pen simulated signal to the semiconductor manufacturing machine when the specific time period is reached.
13. The conversion method, wherein a pulse width of the light pen simulated signal provided to the semiconductor manufacturing machine is 200ps.
14. The conversion method, wherein a pulse width of the light pen simulated signal provided to the semiconductor manufacturing machine is 200ps.
15. The conversion method, wherein the click position is obtained through an RS232 connector, and the synchronization signal is obtained through a D-subminiature connector.
15. The conversion method, wherein the click position is obtained through an RS232 connector, and the synchronization signal is obtained through a D-subminiature connector.
16. The conversion method, wherein in response to the light pen simulated signal, the semiconductor manufacturing machine performs a specific operation corresponding to the option to manufacture a semiconductor device.
16. The conversion method, wherein the click position indicates that a specific option of a graphical user interface of the semiconductor manufacturing machine displayed on a display screen of the flat panel display is selected, and in response to the light pen simulated signal, the semiconductor manufacturing machine performs a specific operation corresponding to the specific option to manufacture a semiconductor device.
17. A semiconductor manufacturing system, comprising:

a semiconductor manufacturing machine;

a flat panel display configured to display a graphical user interface (GUI) of the semiconductor manufacturing machine; and

a converter coupled to the semiconductor manufacturing machine through a first cable and the flat panel display through a second cable, and configured to convert a click position from the flat panel display into a light pen position according to a mapping table of a first display resolution of the flat panel display and a second display resolution of the semiconductor manufacturing machine, and to provide a light pen simulated signal to the semiconductor manufacturing machine according to the light pen position and a synchronization signal from the semiconductor manufacturing machine,

wherein the first display resolution is higher than the second display resolution.
17. A semiconductor manufacturing system, comprising:

a semiconductor manufacturing machine;

a flat panel display, configured to display a graphical user interface (GUI) of the semiconductor manufacturing machine; and

a converter coupled between the semiconductor manufacturing machine and the flat panel display, configured to obtain a first display resolution of the semiconductor manufacturing machine and a second display resolution of the flat panel display from a memory, to convert a click position from the flat panel display into a light pen position according to the first and second display resolutions, and to provide a light pen simulated signal to the semiconductor manufacturing machine Page 7according to the light pen position and a synchronization signal from the semiconductor manufacturing machine.
18. The semiconductor manufacturing system, wherein the click position represents a position that corresponds to a first horizontal coordinate and a first vertical coordinate on a display screen of the flat panel display that has been clicked, and the converter converts the first horizontal coordinate and the first vertical coordinate into the light pen position according to the mapping table, wherein the light pen position represents a simulated position corresponding to a second horizontal coordinate and a second vertical coordinate on a display screen of a cathode ray tube (CRT) display.
18. The semiconductor manufacturing system, wherein the click position represents a position that corresponds to a first horizontal coordinate and a first vertical coordinate on a display screen of the flat panel display that has been clicked, and the converter converts the first horizontal coordinate and the first vertical coordinate into the light pen position according to a mapping table of the first and second display resolutions, wherein the light pen position represents a simulated position corresponding to a second horizontal coordinate and a second vertical coordinate on a display screen of a cathode ray tube (CRT) display.
19. The semiconductor manufacturing system, wherein in response to the synchronization signal, the converter counts a specific time period corresponding to the light pen position, and provides the light pen simulated signal to the semiconductor manufacturing machine when the specific time period is reached.
19. The semiconductor manufacturing system, wherein in response to the synchronization signal, the converter counts a specific time period corresponding to the light pen position, and provides the light pen simulated signal to the semiconductor manufacturing machine when the specific time period is reached.
20. The semiconductor manufacturing system, wherein the first cable supports video graphics array (VGA) standard, and the second cable supports the RS232 serial port standard.
20. The semiconductor manufacturing system, wherein the converter is coupled to the flat panel display through an RS232 connector, and the converter is coupled to the semiconductor manufacturing machine through a D-subminiature connector.


Claims 1-3, 5-13 and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 13-20 of U.S. Patent No. 10,866,653 B2 to Chen et al. Although the claims at issue are not identical, they are not patentably distinct from each other because they are similar as shown below:
17/554,503
10,866,653
1. A converter for converting a click position of a flat panel display into a light pen simulated signal for a semiconductor manufacturing machine, comprising:

a first connector configured to obtain the click position from the flat panel display;

a second connector configured to provide the light pen simulated signal to the semiconductor manufacturing machine according to a synchronization signal from the semiconductor manufacturing machine; and

a controller coupled between the first connector and the second connector, and configured to generate the light pen simulated signal according to the click position and a mapping table of a first display resolution of the flat panel display and a second display resolution of the semiconductor manufacturing machine,

wherein the first display resolution is higher than the second display resolution.
1. A converter for converting a click position of a flat panel display into a light pen simulated signal for a semiconductor manufacturing machine, comprising:

a first connector, configured to receive a first display resolution and the click position from the flat panel display;

a second connector, configured to receive a synchronization signal and a second display resolution from the semiconductor manufacturing machine; and

a controller, configured to obtain the light pen simulated signal according to a light pen position corresponding to the click position, and to control the second connector to provide the light pen simulated signal to the semiconductor manufacturing machine according to the synchronization signal.

4. The converter, wherein the first display resolution is higher than the second display resolution.
2. The converter, wherein the click position represents a position that corresponds to a first horizontal coordinate and a first vertical coordinate on a display screen of the flat panel display that has been clicked, and the controller converts the first horizontal coordinate and the first vertical coordinate into a light pen position according to the mapping table.
2. The converter, wherein the click position represents a position that corresponds to a first horizontal coordinate and a first vertical coordinate on a display screen of the flat panel display that has been clicked, and the controller converts the first horizontal coordinate and the first vertical coordinate into the light pen position according to a mapping table of the first and second display resolutions.
3. The converter, wherein the light pen position represents a simulated position corresponding to a second horizontal coordinate and a second vertical coordinate on a display screen of a cathode ray tube (CRT) display.
3. The converter, wherein the light pen position represents a simulated position corresponding to a second horizontal coordinate and a second vertical coordinate on a display screen of a cathode ray tube (CRT) display.
5. The converter, wherein in response to the synchronization signal, the controller counts a specific time period corresponding to the click position, and provides the light pen simulated signal to the semiconductor manufacturing machine through the second connector when the specific time period is reached.
5. The converter, wherein in response to the synchronization signal, the controller counts a specific time period corresponding to the light pen position, and provides the light pen simulated signal to the semiconductor manufacturing machine through the second connector when the specific time period is reached.
6. The converter, wherein a pulse width of the light pen simulated signal provided to the semiconductor manufacturing machine is 200ps.
6. The converter, wherein a pulse width of the light pen simulated signal provided to the semiconductor manufacturing machine is 200ps.
7. The converter, wherein the first connector is an RS232 connector, and the second connector is a D-subminiature connector.
7. The converter, wherein the first connector is an RS232 connector, and the second connector is a D-subminiature connector.
8. The converter, wherein the click position indicates that a specific option of a graphical user interface of the semiconductor manufacturing machine displayed on a display screen of the flat panel display is selected, and in response to the light pen simulated signal, the semiconductor manufacturing machine performs a specific operation corresponding to the specific option to manufacture a semiconductor device.
8. The converter, wherein the click position indicates that a specific option of a graphical user interface of the semiconductor manufacturing machine displayed on a display screen of the flat panel display is selected, and in response to the light pen simulated signal, the semiconductor manufacturing machine performs a specific operation corresponding to the specific option to manufacture a semiconductor device.
9. A conversion method for converting a click position of a flat panel display into a light pen simulated signal for a semiconductor manufacturing machine, comprising:

obtaining the click position when an option of a graphical user interface (GUI) of 19the semiconductor manufacturing machine displayed on a display screen of the flat panel display is selected;

obtaining the light pen simulated signal according to the click position, a first display resolution of the flat panel display and a second display resolution of the semiconductor manufacturing machine; and

providing the light pen simulated signal to the semiconductor manufacturing machine according to a synchronization signal from the semiconductor manufacturing machine.
9. A conversion method for converting a click position of a flat panel display into a light pen simulated signal for a semiconductor manufacturing machine, comprising:

obtaining a light pen position corresponding to the click position from the flat panel display according to a first display resolution of the flat panel display and a second display resolution of the semiconductor manufacturing machine; and

providing the light pen simulated signal to the semiconductor manufacturing machine according to the light pen position and a synchronization signal from the semiconductor manufacturing machine.
10. The conversion method, wherein the click position represents a position that corresponds to a first horizontal coordinate and a first vertical coordinate on the display screen of the flat panel display that has been clicked,

wherein obtaining the light pen simulated signal according to the click position, the first display resolution of the flat panel display and the second display resolution of the semiconductor manufacturing machine further comprises:

converting the first horizontal coordinate and the first vertical coordinate into a light pen position according to a mapping table of the first and second display resolutions.
10. The conversion method, wherein the click position represents a position that corresponds to a first horizontal coordinate and a first vertical coordinate on a display screen of the flat panel display that has been clicked, and obtaining the light pen position corresponding to the click position from the flat panel display according to the first display resolution of the flat panel display and the second display resolution of the semiconductor manufacturing machine further comprises:

converting the first horizontal coordinate and the first vertical coordinate into the light pen position according to a mapping table of the first and second display resolutions.
11. The conversion method, wherein the light pen position represents a simulated position corresponding to a second horizontal coordinate and a second vertical coordinate on a display screen of a cathode ray tube (CRT) display.
11. The conversion method, wherein the light pen position represents a simulated position corresponding to a second horizontal coordinate and a second vertical coordinate on a display screen of a cathode ray tube (CRT) display.
12. The conversion method, wherein providing the light pen simulated signal to the semiconductor manufacturing machine according to the synchronization signal from the semiconductor manufacturing machine further comprises:

counting a specific time period corresponding to the light pen position in response to the synchronization signal; and

providing the light pen simulated signal to the semiconductor manufacturing machine when the specific time period is reached.
13. The conversion method, wherein providing the light pen simulated signal to the semiconductor manufacturing machine according to the light pen position and the synchronization signal from the semiconductor manufacturing machine further comprises:

counting a specific time period corresponding to the light pen position in response to the synchronization signal; and

providing the light pen simulated signal to the semiconductor manufacturing machine when the specific time period is reached.
13. The conversion method, wherein a pulse width of the light pen simulated signal provided to the semiconductor manufacturing machine is 200ps.
14. The conversion method, wherein a pulse width of the light pen simulated signal provided to the semiconductor manufacturing machine is 200ps.
15. The conversion method, wherein the click position is obtained through an RS232 connector, and the synchronization signal is obtained through a D-subminiature connector.
15. The conversion method, wherein the click position is obtained through an RS232 connector, and the synchronization signal is obtained through a D-subminiature connector.
16. The conversion method, wherein in response to the light pen simulated signal, the semiconductor manufacturing machine performs a specific operation corresponding to the option to manufacture a semiconductor device.
16. The conversion method, wherein the click position indicates that a specific option of a graphical user interface of the semiconductor manufacturing machine displayed on a display screen of the flat panel display is selected, and in response to the 6light pen simulated signal, the semiconductor manufacturing machine performs a specific operation corresponding to the specific option to manufacture a semiconductor device.
17. A semiconductor manufacturing system, comprising:

a semiconductor manufacturing machine;

a flat panel display configured to display a graphical user interface (GUI) of the semiconductor manufacturing machine; and

a converter coupled to the semiconductor manufacturing machine through a first cable and the flat panel display through a second cable, and configured to convert a click position from the flat panel display into a light pen position according to a mapping table of a first display resolution of the flat panel display and a second display resolution of the semiconductor manufacturing machine, and to provide a light pen simulated signal to the semiconductor manufacturing machine according to the light pen position and a synchronization signal from the semiconductor manufacturing machine,

wherein the first display resolution is higher than the second display resolution.
17. A semiconductor manufacturing system, comprising:

a semiconductor manufacturing machine, having a first display resolution;

a flat panel display, configured to display a graphical user interface (GUI) of the semiconductor manufacturing machine with a second display resolution; and

a converter coupled between the semiconductor manufacturing machine and the flat panel display, configured to convert a click position from the flat panel display into a light pen position according to the first and second display resolutions, and to provide a light pen simulated signal to the semiconductor manufacturing machine according to the light pen position and a synchronization signal from the semiconductor manufacturing machine.
18. The semiconductor manufacturing system, wherein the click position represents a position that corresponds to a first horizontal coordinate and a first vertical coordinate on a display screen of the flat panel display that has been clicked, and the converter converts the first horizontal coordinate and the first vertical coordinate into the light pen position according to the mapping table, wherein the light pen position represents a simulated position corresponding to a second horizontal coordinate and a second vertical coordinate on a display screen of a cathode ray tube (CRT) display.
18. The semiconductor manufacturing system, wherein the click position represents a position that corresponds to a first horizontal coordinate and a first vertical coordinate on a display screen of the flat panel display that has been clicked, and the converter converts the first horizontal coordinate and the first vertical coordinate into the light pen position according to a mapping table of the first and second display resolutions, wherein the light pen position represents a simulated position corresponding to a second horizontal coordinate and a second vertical coordinate on a display screen of a cathode ray tube (CRT) display.
19. The semiconductor manufacturing system, wherein in response to the synchronization signal, the converter counts a specific time period corresponding to the light pen position, and provides the light pen simulated signal to the semiconductor manufacturing machine when the specific time period is reached.
19. The semiconductor manufacturing system, wherein in response to the synchronization signal, the converter counts a specific time period corresponding to the light pen position, and provides the light pen simulated signal to the semiconductor manufacturing machine when the specific time period is reached.
20. The semiconductor manufacturing system, wherein the first cable supports video graphics array (VGA) standard, and the second cable supports the RS232 serial port standard.
20. The semiconductor manufacturing system, wherein the converter is coupled to the flat panel display through an RS232 connector, and the converter is coupled to the semiconductor manufacturing machine through a D-subminiature connector.


Claims 1-3, 5-13 and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 13-20 of U.S. Patent No. 10,466,810 B2 to Chen et al. Although the claims at issue are not identical, they are not patentably distinct from each other because they are similar as shown below:
17/554,503
10,466,810
1. A converter for converting a click position of a flat panel display into a light pen simulated signal for a semiconductor manufacturing machine, comprising:

a first connector configured to obtain the click position from the flat panel display;

a second connector configured to provide the light pen simulated signal to the semiconductor manufacturing machine according to a synchronization signal from the semiconductor manufacturing machine; and

a controller coupled between the first connector and the second connector, and configured to generate the light pen simulated signal according to the click position and a mapping table of a first display resolution of the flat panel display and a second display resolution of the semiconductor manufacturing machine,

wherein the first display resolution is higher than the second display resolution.
1. A converter for converting a click position of a flat panel display into a light pen simulated signal for a semiconductor manufacturing machine, comprising:

a first connector coupled to the flat panel display with a controller, and configured to relay a first display resolution and the click position of the flat panel display;

a second connector coupled to the controller and the semiconductor manufacturing machine, configured to relay a horizontal synchronization signal and a vertical synchronization signal from the semiconductor manufacturing machine and a second display resolution; and

the controller, configured to convert the click position into a light pen position according to the first and second display resolutions, and to provide the light pen simulated signal to the semiconductor manufacturing machine through the second connector according to the light pen position, the horizontal synchronization signal and the vertical synchronization signal, the click position, and the first and second display resolutions.

4. The converter, wherein the first display resolution is higher than the second display resolution.
2. The converter, wherein the click position represents a position that corresponds to a first horizontal coordinate and a first vertical coordinate on a display screen of the flat panel display that has been clicked, and the controller converts the first horizontal coordinate and the first vertical coordinate into a light pen position according to the mapping table.
2. The converter, wherein the click position represents a position that corresponds to a first horizontal coordinate and a first vertical coordinate on a display screen of the flat panel display that has been clicked, and the controller converts the first 2horizontal coordinate and the first vertical coordinate into the light pen position according to a mapping table of the first and second display resolutions.
3. The converter, wherein the light pen position represents a simulated position corresponding to a second horizontal coordinate and a second vertical coordinate on a display screen of a cathode ray tube (CRT) display.
3. The converter, wherein the light pen position represents a simulated position corresponding to a second horizontal coordinate and a second vertical coordinate on a display screen of a cathode ray tube (CRT) display.
5. The converter, wherein in response to the synchronization signal, the controller counts a specific time period corresponding to the click position, and provides the light pen simulated signal to the semiconductor manufacturing machine through the second connector when the specific time period is reached.
5. The converter, wherein in response to the horizontal synchronization signal and the vertical synchronization signal, the controller counts a specific time period corresponding to the light pen position, and provides the light pen simulated signal to the semiconductor manufacturing machine through the second connector when the specific time period is reached.
6. The converter, wherein a pulse width of the light pen simulated signal provided to the semiconductor manufacturing machine is 200ps.
6. The converter, wherein a pulse width of the light pen simulated signal provided to the semiconductor manufacturing machine is 200ps.
7. The converter, wherein the first connector is an RS232 connector, and the second connector is a D-subminiature connector.
7. The converter, wherein the first connector is an RS232 connector, and the second connector is a D-subminiature connector.
8. The converter, wherein the click position indicates that a specific option of a graphical user interface of the semiconductor manufacturing machine displayed on a display screen of the flat panel display is selected, and in response to the light pen simulated signal, the semiconductor manufacturing machine performs a specific operation corresponding to the specific option to manufacture a semiconductor device.  
9. A conversion method for converting a click position of a flat panel display into a light pen simulated signal for a semiconductor manufacturing machine, comprising:

obtaining the click position when an option of a graphical user interface (GUI) of 19the semiconductor manufacturing machine displayed on a display screen of the flat panel display is selected;

obtaining the light pen simulated signal according to the click position, a first display resolution of the flat panel display and a second display resolution of the semiconductor manufacturing machine; and

providing the light pen simulated signal to the semiconductor manufacturing machine according to a synchronization signal from the semiconductor manufacturing machine.
8. The converter, wherein the click position indicates that a specific option of a graphical user interface of the semiconductor manufacturing machine displayed on a display screen of the flat panel display is selected, and in response to the light pen simulated signal, the semiconductor manufacturing machine performs a specific operation corresponding to the specific option to manufacture a semiconductor device.
9. A conversion method for converting a click position of a flat panel display into a light pen simulated signal for a semiconductor manufacturing machine, comprising:

obtaining the click position of the flat panel display with a first display resolution through a first connector;

obtaining a horizontal synchronization signal and a vertical synchronization signal from the semiconductor manufacturing machine with a second display resolution through a second connector;

converting the click position into a light pen position according to the first and second display resolutions; and

providing the light pen simulated signal to the semiconductor manufacturing machine through the second connector according to the light pen position, the horizontal synchronization signal and the vertical synchronization signal.
10. The conversion method, wherein the click position represents a position that corresponds to a first horizontal coordinate and a first vertical coordinate on the display screen of the flat panel display that has been clicked,

wherein obtaining the light pen simulated signal according to the click position, the first display resolution of the flat panel display and the second display resolution of the semiconductor manufacturing machine further comprises:

converting the first horizontal coordinate and the first vertical coordinate into a light pen position according to a mapping table of the first and second display resolutions.
10. The conversion method, wherein the click position represents a position that corresponds to a first horizontal coordinate and a first vertical coordinate on a display screen of the flat panel display that has been clicked, and converting the 4click position into a light pen position according to the first and second display resolutions further comprises:

converting the first horizontal coordinate and the first vertical coordinate into the light pen position according to a mapping table of the first and second display resolutions.
11. The conversion method, wherein the light pen position represents a simulated position corresponding to a second horizontal coordinate and a second vertical coordinate on a display screen of a cathode ray tube (CRT) display.
11. The conversion method, wherein the light pen position represents a simulated position corresponding to a second horizontal coordinate and a second vertical coordinate on a display screen of a cathode ray tube (CRT) display.
12. The conversion method, wherein providing the light pen simulated signal to the semiconductor manufacturing machine according to the synchronization signal from the semiconductor manufacturing machine further comprises:

counting a specific time period corresponding to the light pen position in response to the synchronization signal; and

providing the light pen simulated signal to the semiconductor manufacturing machine when the specific time period is reached.
13. The conversion method, wherein providing the light pen simulated signal to the semiconductor manufacturing machine through the second connector according to the light pen position, the horizontal synchronization signal and the vertical synchronization signal further comprises:

counting a specific time period corresponding to the light pen position in response to the horizontal synchronization signal and the vertical synchronization signal; and

providing the light pen simulated signal to the semiconductor manufacturing machine through the second connector when the specific time period is reached.
13. The conversion method, wherein a pulse width of the light pen simulated signal provided to the semiconductor manufacturing machine is 200ps.
14. The conversion method, wherein a pulse width of the light pen simulated signal provided to the semiconductor manufacturing machine is 200ps.
15. The conversion method, wherein the click position is obtained through an RS232 connector, and the synchronization signal is obtained through a D-subminiature connector.
15. The conversion method, wherein the first connector is an RS232 connector, and the second connector is a D-subminiature connector.
16. The conversion method, wherein in response to the light pen simulated signal, the semiconductor manufacturing machine performs a specific operation corresponding to the option to manufacture a semiconductor device.
16. The conversion method, wherein the click position indicates that a specific option of a graphical user interface of the semiconductor manufacturing machine displayed on a display screen of the flat panel display is selected, and in response to the light pen simulated signal, the semiconductor manufacturing machine performs a specific operation corresponding to the specific option to manufacture a semiconductor device.
17. A semiconductor manufacturing system, comprising:

a semiconductor manufacturing machine;

a flat panel display configured to display a graphical user interface (GUI) of the semiconductor manufacturing machine; and

a converter coupled to the semiconductor manufacturing machine through a first cable and the flat panel display through a second cable, and configured to convert a click position from the flat panel display into a light pen position according to a mapping table of a first display resolution of the flat panel display and a second display resolution of the semiconductor manufacturing machine, and to provide a light pen simulated signal to the semiconductor manufacturing machine according to the light pen position and a synchronization signal from the semiconductor manufacturing machine,

wherein the first display resolution is higher than the second display resolution.
17. A semiconductor manufacturing system, comprising:

a semiconductor manufacturing machine, having a first display resolution;

a flat panel display, configured to display a graphical user interface (GUI) of the semiconductor manufacturing machine with a second display resolution; and

a converter coupled between the semiconductor manufacturing machine and the flat panel display, comprising:

a first connector coupled to the flat panel display, configured to relay a click position of the flat panel display;

a second connector coupled to the semiconductor manufacturing machine, configured to relay a horizontal synchronization signal and a vertical 6synchronization signal from the semiconductor manufacturing machine; and

a controller, configured to convert the click position into a light pen position according to the first and second display resolutions, and to provide a light pen simulated signal to the semiconductor manufacturing machine through the second connector according to the light pen position, the horizontal synchronization signal and the vertical synchronization signal,

wherein the click position indicates that a specific option of the GUI of the semiconductor manufacturing machine is clicked,

wherein in response to the light pen simulated signal, the semiconductor manufacturing machine performs a specific operation corresponding to the specific option to manufacture a semiconductor device.  

18. The semiconductor manufacturing system, wherein the click position represents a position that corresponds to a first horizontal coordinate and a first vertical coordinate on a display screen of the flat panel display that has been clicked, and the converter converts the first horizontal coordinate and the first vertical coordinate into the light pen position according to the mapping table, wherein the light pen position represents a simulated position corresponding to a second horizontal coordinate and a second vertical coordinate on a display screen of a cathode ray tube (CRT) display.
18. The semiconductor manufacturing system, wherein the click position represents a position that corresponds to a first horizontal coordinate and a first vertical coordinate on a display screen of the flat panel display that has been clicked, and the controller converts the first horizontal coordinate and the first vertical coordinate into the light pen position according to a mapping table of the first and second display resolutions, wherein the light pen position represents a simulated position corresponding to a second horizontal coordinate and a second vertical coordinate on a display screen of a cathode ray tube (CRT) display.
19. The semiconductor manufacturing system, wherein in response to the synchronization signal, the converter counts a specific time period corresponding to the light pen position, and provides the light pen simulated signal to the semiconductor manufacturing machine when the specific time period is reached.
19. The semiconductor manufacturing system, wherein in response to the horizontal synchronization signal and the vertical synchronization signal, the controller counts a specific time period corresponding to the light pen position, and provides the light pen simulated signal to the semiconductor manufacturing machine through the second connector when the specific time period is reached.
20. The semiconductor manufacturing system, wherein the first cable supports video graphics array (VGA) standard, and the second cable supports the RS232 serial port standard.
20. The semiconductor manufacturing system, wherein the first connector is an RS232 connector, and the second connector is a D-subminiature connector.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEETA YODICHKAS whose telephone number is (571)272-9773. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANEETA YODICHKAS
Primary Examiner
Art Unit 2627



/ANEETA YODICHKAS/Primary Examiner, Art Unit 2627